     Case 3:18-cv-02036-E Document 86 Filed 01/22/21               Page 1 of 11 PageID 2544



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                   §
    Plaintiff                                  §
                                               §
v.                                             §              CASE NO. 3:18-CV-2036-S
                                               §
ADT, L.L.C.,                                   §
      Defendant                                §


        PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE
       TO EXCLUDE UNSUPPORTED TESTIMONY REGARDING A PURPORTED
                        CONSPIRACY INVOLVING ADT



         Plaintiff Premier Electronics, L.L.C. (“Premier”) files this Plaintiff Premier’s Response to

ADT LLC’s Motion in Limine to Exclude Unsupported Testimony regarding a Purported

Conspiracy involving ADT.

                                              I.
                                        INTRODUCTION

         1.     This case is about a large home security alarm monitoring company—Defendant

ADT, L.L.C. (“ADT”)—tortiously interfering with a smaller company’s customer accounts by

lying to those customers and tampering with the smaller company’s home security equipment.

With the complicity of a property management company, ADT stole these accounts by falsely

telling Premier’s customers in the Phillips Creek Ranch (“PCR”) community:

         We must program your system for monitoring by ADT before June 21, 2016 to
         avoid interruption of service.

Under this fictitious threat of losing their home security service, Premier’s PCR customers

allowed ADT to remove and to reprogram the security equipment that Premier was using to

service its customers, thereby diverting such service to ADT.

PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 1
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 2 of 11 PageID 2545



                                        II.
                              ARGUMENTS & AUTHORITIES

       2.      In Plaintiff’s First Amended Complaint, Premier asserts that ADT and Insight

Association Management, L.P. (“Insight”) are guilty of a civil conspiracy. In Texas, a civil

conspiracy is not a tort but is simply a way to extend liability beyond the primary actor to others

who agreed to act toward a common goal. E.g., Carroll v. Timmers Chevrolet, Inc., 592, 922,

925-26 (Tex. 1979); Helping Hands Home Care,, Inc. v. Home Health of Tarranbt Cnty., Inc.,

393 S.W.3d 492, 506 (Tex. App.—Dallas 2013, pet. denied). Each person in the conspiracy is

responsible for the acts of others that were done in furtherance of the common purpose. Carroll,

592, S.W.2d at 926; Akin v. Dahl, 661 S.W.2d 917, 921 (Tex. 1983). When a conspiracy is

proved, the acts and declarations of each conspirator during the conspiracy and in furtherance of

the common design are admissible against the other conspirators. Harang v. Aetna Life Ins., 400

S.W.2d 810, 818 (Tex. App.—Houston [1st Dist.] 1966, writ ref’d n.r.e.). Two or more business

entities can conspire with one another. See, e.g., Berry v. Golden Light Coffee Co., 327 S.W.2d

436, 440 (Tex. 1959). Third parties can be liable for conspiracy to tortiously interfere. See, e.g.,

Raymond v. Yarrington, 73 S.W. 800, 803 (Tex. 1903).

       3.      A conspiracy may be, and usually is, established by circumstantial evidence. Chu

v. Hong, 249 S.W.3d 441, 447 (Tex. 2008); Schlumberger Well Surv. Corp. v. Nortex Oil & Gas

Corp., 435 S.W.2d 854, 858 (Tex. 1968); see, e.g., Wackman v. Rubsamen, 602 F.3d 391, 409

(5th Cir. 2010). Conspiracy liability generally can be established by proof showing concert of

action or other circumstances from which a natural inference arises that the unlawful overt acts

were committed in furtherance of a common design, intention, or purpose of the conspirators.

Int’l Bankers Life Ins. Co. v. Holloway, 368 S.W.3d 567, 581 (Tex. 1963); Paschal v. Great W.

Drilling, Ltd., 215 S.W.3d 437, 453 (Tex. App.—Eastland 2006, pet. denied). It is not necessary


PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 2
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 3 of 11 PageID 2546



to show that every act of a conspirator was in concert with the others or that all the conspirators

agreed before each act. Int’l Bankers Life, 368 S.W.2d at 582; Paschal, 215 S.W.3d at 453.

Inferences of concert of action may be drawn from joint participation in the acts and from mutual

enjoyment of the fruits of the acts. Chu, 249 S.Wd 3d at 447; Int’l Bankers Life, 368 S.W.2d at

582. ).

          4.     The evidence of a conspiracy between ADT and Insight is not based on wild

accusations or baseless speculation of Shawn Griffith.        ADT claims that Greg Barnett, an

employee of Insight, initiated the conspiracy with a telephone call [Doc. 68-1] that allegedly

occurred on April 7, 2016, while the Security System Agreement (“the Agreement”) was in full

force and effect. The Agreement expressly provides Premier with exclusive rights within the

PCR development:

              6. Exclusive Rights: During the term of this Agreement, PREMIER shall have the
          exclusive right to furnish monitoring services to the Residences through the Association.
          The foregoing notwithstanding, nothing contained herein shall prevent or prohibit a
          Member from installing a security system or subscribing for monitoring or maintenance
          services from any other person.

This Agreement is Joint Trial Exhibit # 1. See Joint Proposed Pretrial Order [Doc 73] at p. 9.

          5.     The parties agree that the initial term of the Agreement expired as of July 18,

2016. See Joint Proposed Pretrial Order [Doc 73] at p. 5. The parties also agree that a notice of

non-renewal was sent to Premier on April 21, 2016, which prevented the Agreement from

automatically renewing; ending the Agreement as of July 18, 2016. See Joint Proposed Pretrial

Order [Doc 73] at p. 5. Mr. Griffith is expected to testify that Bruce Crawford of Insight assured

him that the notice was simply an attempt to renegotiate certain terms of the Agreement, told him

to disregard it, and encouraged him to continue alarm activations for PCR Homeowners. With




PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 3
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 4 of 11 PageID 2547



those asssurances, Preemier contin
                                 nued to activ
                                             vate service for PCR Hoomeowners eeven after reeceipt

of the notice. See [D
                    Doc. 69] at 7--8.

       6.      On Ap
                   pril 11, 2016
                               6, ADT had presented a written propposal to PCR
                                                                             R. This prooposal

is Joint Exhibit
         E       # 3. See Joint Proposed
                                P        Preetrial Order [[Doc 73] at p. 9. This pproposal conntains

the follow
         wing handwrritten notatio
                                 on:




The logiccal inference is that AD
                                DT was awaare of the Aggreement annd intended to use Prem
                                                                                        mier’s

existing equipment
         e         in
                    n each PCR customer’s home.
                                          h

       7.      On May
                  M 6, 2016, ADT entereed into an A
                                                  Alarm Monittoring Agreeement. The ADT

Alarm Monitoring
      M          Agreement
                 A         is Joint Exhib
                                        bit # 4. See JJoint Propossed Pretrial O
                                                                               Order [Doc 773] at

p. 9. Thee ADT Alarm
                   m Monitorin
                             ng Agreemen
                                       nt provides:

                3.    l\JONITORING. ADT will provide Monitoring of
                 ,c.i ting onitore security ystems in all Residence in
                the Development under the terms of this Agreement at a
                month y monitoring fee (,.Monitoring Fee ) of
                S12.47 (plus tax) per R tdence, which will be payable
                b A                            in ad
                                                   The Monitoring
                Fee for a minimum of 840 Residences will commence
                on July 1, 201(;. Th Monitoring Fee for    ditio aJ
                Residences will commence on the first day of the
Thus, paayment to ADT
                  A   was to
                           o commencee prior to tthe terminattion of the Agreement with

Premier.




PLAINTIF
       FF PREMIER’’S RESPONSE
                            E TO ADT LLC
                                       C’S MOTION
                                                N IN LIMINE T
                                                            TO EXCLUDE
                                                                     E UNSUPPORT TED
TESTIMO
      ONY REGARDDING PURPOR RTED CONSPPIRACY INVO
                                                OLVING ADT              - PAGE 4
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 5 of 11 PageID 2548



       8.      ADT created a brrochure for PCR
                                           P   residennt which inccludes a notiice dated M
                                                                                         May 9,

2016, wh
       hich includess the followiing statemen
                                            nt:

To receeive monitoring from ADT,
                               A    we wiill need to visit your home to reprogram y         your
security system. Att that time, we will insttall the new
                                                       w cellular coommunicato or. We will test
your exiisting syste
                   em and con  nnected dev  vices to ennsure that tthey are wo orking prop perly.
Please call us NOW at 800-8    878-7806 to o schedule the progra   amming and  d installation of
your eqquipment. Innstallation will
                               w take ap   pproximatelly 3 hours. We must program y         your
system for
        f monitoring by ADT before June    e 21. 2016 tto avoid inte
                                                                   erruption of service.

This brocchure is Preemier Trial Exhibit
                                 E       # P-8. See [Docc 66]. ADT
                                                                 T does not oobject to thiss trial

exhibit. See [Doc. 82
                    2].

       9.      On May
                  M 11, 201
                          16, Greg Barnett of Innsight sent a notice via email to PCR

residents which contaains the stateement:

 In support ofthis e-mail, you will soon receive a mailer from ADT. Upon receipt of this e-mail or
 mailer, please respond by calling ADT's Community Association Team at 800-878-7806 as soon as
 possible to schedule the reprogramming of your system and installation of your cellular communicator
 at no charge to you. You must have your system programmed for monitoring by ADT before June 21,
 2016 to ensure uninterrupted service.

This notiice is Premiier Trial Ex
                                xhibit # P-9. See [Doc 66]. ADT does not obbject to thiss trial

exhibit. See [Doc. 82
                    2].

       10.     Mr. Griffith
                   G        is ex
                                xpected to teestify that onn May 11, 22016, Greg B
                                                                                 Barnett of Innsight

called hiim demanding that hee give Mr. Barnett thee lockout ccode in antticipation of the

Associatiion's changee in servicee providers.     The conttrol panel, w
                                                                      which ADT
                                                                              T claims to have

replaced on every jo
                   ob, stores key Premier in
                                           nformation aas well as kkey customerr information. A

lockout code
        c    protectss that inform
                                 mation from other securitty companiees so that theey can not “sslam”

or steal clients. It also protects the homeowner from someone acccessing their user codee and

defeating
        g the system. Someone with
                              w the lock
                                       kout code coould pretendd to be with Premier andd give

the centrral station th
                      he account number
                                 n      and tell them noot to dispatcch or to disrregard all allarms

thereby defeating
        d         thee system. Mr.
                               M Griffith had
                                          h never haad an occasiion to discusss a lockout code



PLAINTIF
       FF PREMIER’’S RESPONSE
                            E TO ADT LLC
                                       C’S MOTION
                                                N IN LIMINE T
                                                            TO EXCLUDE
                                                                     E UNSUPPORT TED
TESTIMO
      ONY REGARDDING PURPOR RTED CONSPPIRACY INVO
                                                OLVING ADT              - PAGE 5
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 6 of 11 PageID 2549



with anyone affiliated with Insight, the Association, the Developer, or Republic, but the

existence and use of a lockout code is something well-known within the security industry. When

Mr. Griffith initially refused, Mr. Barnett became very belligerent and began screaming at him

and using foul language.      He was so flustered by Mr. Crawford’s aggressiveness that he

ultimately gave them Premier’s lockout code. See [Doc. 69] at 8.

       11.     Mr. Griffith will testify that he subsequently observed that Premier’s cellular

alarm transmission equipment had been removed from those homes, and ADT’s equipment had

been installed in its place. The cellular alarm dialers used by Premier have a sim card in it

specifically authorized to Premier. With the sim card, the dialers provide a simulated dial tone

for the alarm panel to transmit signals via a dedicated cellular line, rather than on a landline, to

Premier’s monitoring station. When a security company sells customer accounts to another

company, it will reauthorize the other company to use that dedicated line, similar to when a

person “releases” a cellular telephone number to another user. In the security industry, this along

with remote call forwarding of the number programmed in the CPU is how a “line swing” is

typically done. From a technical perspective, because there was no sale of accounts to ADT, it

had to disconnect the cellular alarm dialers from the Homeowners’ systems in order to redirect

the alarm signal via ADT’s dedicated cellular line to its monitoring station. See [Doc. 69] at 9.

       12.     Mr. Griffith will also testify that, while the control panels of the Premier’s alarm

systems had not been removed from those homes, the lockout codes had been reprogrammed.

From a technical perspective, the simplest and easiest way to change the lockout code is by using

the existing lockout code to program a new lockout code. In the security industry, this is the way

a typical service technician changes a lockout code. There are technically feasible ways of

changing the lockout code without knowing the existing code but doing so requires a much more



PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 6
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                  Page 7 of 11 PageID 2550



advanced
       d level of kn
                   nowledge an
                             nd skill than
                                         n the averagge techniciaan has. Witthout the locckout

code, AD
       DT would have had to remove
                            r      and replace the CPU or coontrol panel that Premier had

programm
       med on each
                 h individual Homeowner
                              H       r’s system. SSee [Doc. 699] at 9-10.

        13
         3.     Mr. Griffith
                    G        will testify that the removall of Premierr’s equipmennt, installatioon of

ADT’s equipment, an
                  nd changing
                            g of Premier’s lockout coode preventss Premier froom providinng the

alarm mo
       onitoring, cellular alarm
                               m transmissiion, automaation, remotee access, firre protectionn and

other serrvices to Ho
                    omeowners. From a teechnical persspective, theese actions by ADT prevent

Premier from perforrming servicces pursuantt to the indivvidual Secuurity Monitooring Agreem
                                                                                           ments

with PCR
       R Homeown
               ners. Mr. Griffith
                         G        has been identiified as an expert witnness in the hhome

security and
         a integration industry
                              y, and ADT does
                                         d    nortchaallenge his qqualificationns and experrience

as an exp
        pert in this fiield. See [Do
                                   oc. 69] at 10.

        14.     Mr. Griffith
                    G        is fu
                                 urther expeccted to testi fy that on M
                                                                      May 13, 20016, he hired the

undersign
        ned attorney
                   y who sentt letters to both Insighht and ADT
                                                              T demandingg that they stop

interferin
         ng with Prremier’s con
                              ntracts. Nev
                                         vertheless, ADT persiisted in rem
                                                                         moving Preemier

equipmen
       nt from the residences, installing their
                                          t     own, aand changinng the lockoout codes. From

reports Premier
        P       receeives from its
                               i monitorin
                                         ng station, M
                                                     Mr. Griffithh watched aas the numbber of

accounts in PCR tran
                   nsmitting sig
                               gnals becamee smaller andd smaller. Seee [Doc. 69] at 10.

        15.     On Ju
                    une 3, 2016, Mr. Griffith
                                            h received a copy of anoother letter frrom Greg Baarnett

of Insigh
        ht which statees:

To date, ADT has visited approximately 550 PCR homes and have made the monitoring transition and we
encourage the remaining owners to check your schedules and have your monitoring transitioned to ADT as
soon as possible so there is no intenuption in service.

This letter is Premieer Trial Exh
                                hibit # P-11 See [Doc 66]. ADT does not obbject to thiss trial

exhibit. See [Doc. 82].
                   8    ADT haad converted
                                         d almost 5500 Premier cllients in rouughly 20 bussiness



PLAINTIF
       FF PREMIER’’S RESPONSE
                            E TO ADT LLC
                                       C’S MOTION
                                                N IN LIMINE T
                                                            TO EXCLUDE
                                                                     E UNSUPPORT TED
TESTIMO
      ONY REGARDDING PURPOR RTED CONSPPIRACY INVO
                                                OLVING ADT              - PAGE 7
     Case 3:18-cv-02036-E Document 86 Filed 01/22/21            Page 8 of 11 PageID 2551



days. Mr. Griffith is expected to testify this would have been extremely unlikely, from a

technical perspective without the lockout code. Without the lockout code, it would have been

necessary to have the control panels in stock, to remove the CPU or control panel that Premier

had already installed and programmed, and to install a brand new one—wiring up each one and

then program the entire system from factory default versus programming a couple of sections

with the lockout code. See [Doc. 69] at 9.

         15.   The Agreement with Premier at PCR does not mention or contemplate the

Association replacing Premier with another security provider. Mr. Griffith will testify that,

pursuant to the Agreement, the term of the Agreement automatically renewed for successive

thirty-six-month renewal terms after the expiration of the initial term, unless terminated by the

Association by written notice delivered sixty days prior to the commencement of any renewal

term. It was always contemplated that the Agreement would continue through build-out of the

Development. This automatic renewal term ensured Premier that it would reach the represented

volume of 2,300 homes justifying its deep discounts. See [Doc. 69] at 4.

         16.   The Request for Proposal Premier received from Republic with respect to PCR

specifically provides: “The equipment installed will be the same for each of the 2,300 homes in

the community and the individual home collections will be handled by the Homeowner’s

Association. . .The penetration rate in the community is guaranteed at 100% of homes.” This

Request for Proposal is Joint Trial Exhibit # 2. See Joint Proposed Pretrial Order [Doc 73] at p.

9.

         17.   Mr. Griffith will testify that he personally discussed the automatic renewal term

with Tony Ruggeri of Republic.         Mr. Ruggeri indicated that during build-out of the

Development, the Republic-affiliated Developer would maintain control over the Association



PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 8
  Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 9 of 11 PageID 2552



but, after build-out, the management and control of the Association would be turned over to the

Homeowners. If the Homeowners ever decided to not renew the bulk-billing agreement for any

reason, Tony Ruggeri represented, and Mr. Griffith agreed, that under the Agreement, Premier

would still have 2,300 customer accounts. . See [Doc. 69] at 4.

       18.     With the Agreement itself not mentioning or contemplating a change of security

provider, Insight and ADT acted together to orchestrate the events as described above in order to

steal Premier’s accounts with its PCR customers. In violation of the exclusivity provision of the

Agreement, Insight contacted ADT to provide monitoring services to PCR residences before the

term of the Agreement had expired. Both Insight and ADT lied to PCR homeowners that their

home security alarm service would be interrupted unless they allowed ADT to enter their homes

to reprogram their equipment before June 21, 2016. ADT’s own Alarm Monitoring Agreement

provided that it would be paid for 840 residence starting July 1, 2016—before the initial terms of

Premier’s Agreement with PCR ended. Far from wild accusations or baseless speculation of

Shawn Griffith as ADT claims, there is a wealth of evidence in this case from which a natural

inference arises that the unlawful overt acts were committed in furtherance of a common design,

intention, or purpose of the conspirators.




PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 9
 Case 3:18-cv-02036-E Document 86 Filed 01/22/21                 Page 10 of 11 PageID 2553



                                             PRAYER

       For the foregoing reasons, Premier requests that this Court deny ADT LLC’s Motion in

Limine to Exclude Unsupported Testimony regarding a Purported Conspiracy involving ADT

[Doc. 68] in its entirety. Premier prays for general relief.

                                                      Respectfully submitted,

                                                      /s/ John M. Frick
                                                      ___________________________________
                                                      John M. Frick
                                                      Texas Bar No. 07455200
                                                      jfrick@bennettweston.com

                                                      BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                      1603 LBJ Freeway, Suite 280
                                                      Dallas, Texas 75234
                                                      Tel: (972) 662-4901
                                                      Fax: (214) 393-4043

                                                      ATTORNEY FOR PLAINTIFF
                                                      PREMIER ELECTRONICS, L.L.C.




PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 10
 Case 3:18-cv-02036-E Document 86 Filed 01/22/21            Page 11 of 11 PageID 2554



                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Plaintiff Premier’s
Response to ADT LLC’s Motion in Limine to Exclude Unsupported Testimony regarding a
Purported Conspiracy involving ADT has been furnished to the following counsel in accordance
with the Federal Rules of Civil Procedure, this 22nd day of January 2021:

Eric S. Boos                                   Tanya L. Chaney
SHOOK, HARDY & BACON, L.L.P.                   SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                               JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200              600 Travis St., Ste. 3400
Miami, FL 33131-4332                           Houston, TX 77002-2926
esboos@gmail.com                               tchaney@shb.com

Charles C. Eblen (Pro Hac Vice)
SHOOK, HARDY & BACON LLP
2555 Grand Boulevard
Kansas City, MO 64108
ceblen@shb.com


                                                        /s/ John M. Frick_______________
                                                        John M. Frick




PLAINTIFF PREMIER’S RESPONSE TO ADT LLC’S MOTION IN LIMINE TO EXCLUDE UNSUPPORTED
TESTIMONY REGARDING PURPORTED CONSPIRACY INVOLVING ADT                 - PAGE 11
